Case 4:19-cv-04183 Document 5 Filed on 05/08/20 in TXSD Page 1 of 4
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 May 08, 2020
                                                                              David J. Bradley, Clerk

                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

       CHARLIE LEON                   § CIVIL ACTION NO.
       RHODES,                        § 4:19–cv–4183
       (TDCJ–CID #2032190)            §
                  Petitioner,         §
                                      §
                                      §
              vs.                     § JUDGE CHARLES ESKRIDGE
                                      §
                                      §
       LORIE DAVIS,                   §
                Respondent.           §

                      MEMORANDUM AND OPINION

           Before the Court is a petition by Charlie Leon Rhodes for a
      writ of habeas corpus under 28 USC § 2254. Dkt 1. He challenges
      his current custodial classification.
           A threshold issue is whether Rhodes has stated meritorious
      grounds for federal habeas relief. He has not. He instead presents
      claims cognizable only by a civil rights action under 42 USC
      § 1983. As explained below, the Court will allow Rhodes to elect
      between either converting his petition to a civil rights action or
      having his petition dismissed without prejudice.
               1. Background
           Rhodes is an inmate of the Texas Department of Criminal
      Justice—Correctional Institutions Division (TDCJ–CID). He is
      in prison serving a six-year sentence on a 2015 conviction in
      Midland County for possession of a controlled substance in
      Cause Number CR45983.
           Construed liberally, Rhodes seeks habeas relief concerning his
      custodial classification. He essentially argues that an improper
      custodial classification violated his right to due process.
Case 4:19-cv-04183 Document 5 Filed on 05/08/20 in TXSD Page 2 of 4




           Rhodes asserts that the response to a “Step One” grievance
      incorrectly stated that he had walked away from a “free world
      job,” meaning that prison officials are punishing him as if he had
      an escape charge when he merely had an “unauthorized absence.”
      This resulted in an ES security precaution designator (SPD) code,
      which equates to a G4 custodial classification. By contrast, he
      asserts he should have an EX code, which would equate to a G2
      classification.
           This is not a distinction without meaning. Rhodes complains
      that his G4 custodial classification is more restrictive than the G2
      custodial classification with regard to housing, educational
      opportunities, and prison job assignments. He also complains
      that his custodial designation adds two points to his parole vote.
      He notes that his disciplinary record otherwise shows that he has
      made an effort to improve himself by staying free of any
      disciplinary cases for the past two years and having only one such
      case in the past three years.
           Rhodes alleges that a special unit classification committee
      conducted a meeting at the Ellis Unit to review the status of his
      SPD code. He asserts that prison officials there acknowledged
      misclassifying him with the wrong code. He states that they
      agreed to forward his file to Huntsville, but still no change has
      been made.
           Rhodes wants his prison records to reflect his allegedly
      correct SPD code as EX and not ES. By this he also seeks the
      restoration of a G2 custodial classification. He asserts that this
      would allow him access to better jobs within the prison and better
      educational opportunities. He also seeks release on mandatory
      supervision.
                2. Legal standard
           A petition for a writ of habeas corpus is the vehicle by which
      “to seek release from custody.” Carson v Jacobson, 112 F3d 818,
      820 (5th Cir 1997), citing Pugh v Parish of St Tammany, 875 F2d
      436, 439 (5th Cir 1989). An action pursuant to 42 USC § 1983 is
      generally the proper vehicle by which “to attack unconstitutional
      conditions of confinement and prison procedures.” Carson, 112
      F3d at 820, citing Cook v Tex Department of Criminal Justice
      Transitional Planning Department, 37 F3d 166, 168 (5th Cir 1994).
                                         2
Case 4:19-cv-04183 Document 5 Filed on 05/08/20 in TXSD Page 3 of 4




           The Fifth Circuit holds that a § 1983 suit is the proper vehicle
      where a favorable determination will not automatically entitle an
      inmate to accelerated release. Carson, 112 F3d at 820–821, citing
      Orellana v Kyle, 65 F3d 29, 31 (5th Cir 1995).
                3. Analysis
           If Rhodes is correct, the TDCJ has assigned him an incorrect
      SPD code due to a mistaken entry of a disciplinary violation—an
      error that he asserts prison officials have acknowledged. This in
      turn assigns him a more restrictive G4 custodial classification,
      thus restricting his job and educational opportunities. But if the
      correct SPD code were noted in his file, he would have more
      freedom of movement and more educational, recreational, and
      rehabilitative opportunities while in prison.
           These complaints are not unimportant. But they are ones
      that concern only the conditions of Rhodes’s confinement—not
      the fact or duration of his confinement. Indeed, his petition so
      specifies, ticking the box for “Other” and writing in “Conditions
      of Confinement” as the basis for challenge. Dkt 1 at 2. As such,
      he does not argue that granting him a writ of habeas corpus will in
      any way entitle him to an accelerated release.
           As a matter of law, Rhodes may not pursue this claim via a
      petition for writ of habeas corpus. Based on his allegations, Rhodes
      should have brought this action pursuant to 42 USC § 1983.
           The Court has considered whether to simply convert the
      petition into such a civil rights action. But this presents practical
      difficulties. See Glaus v Anderson, 408 F3d 382, 388–89 (7th Cir
      2005). For instance, converting the petition would make Rhodes
      responsible for the $350 filing fee applicable to civil rights
      actions, rather than the $5 filing fee for habeas petitions. 28 USC
      § 1914(a). A § 1983 action also entails a different set of legal rules
      and consequences beyond the additional filing fee. This includes
      application of provisions of 28 USC § 1915 if Rhodes elects to
      proceed in forma pauperis, of which subsection (g) provides:
              In no event shall a prisoner bring a civil action or
              appeal a judgment in a civil action or proceeding
              under this section if the prisoner has, on 3 or more
              prior occasions, while incarcerated or detained in
              any facility, brought an action or appeal in a court
                                          3
Case 4:19-cv-04183 Document 5 Filed on 05/08/20 in TXSD Page 4 of 4




              of the United States that was dismissed on the
              grounds that it is frivolous, malicious, or fails to
              state a claim upon which relief may be granted,
              unless the prisoner is under imminent danger of
              serious physical injury.
           To be clear, nothing here concerns a ruling on the ultimate
      merits of Rhodes’s claim. And he may pursue his case as a civil
      rights action if desired. But the Court has determined that Rhodes
      should make such election himself.
           Rhodes is instructed to consider his options and preferences
      in this regard. He must file a notice with the Court within thirty
      days if he requests that his petition for a writ of habeas corpus be
      converted to a civil rights action under 42 USC § 1983. If Rhodes
      files no notice, his petition is subject to dismissal without
      prejudice.
                4. Conclusion
           The Court FINDS that the petition by Charlie Leon Rhodes
      for a writ of habeas corpus does not present grounds warranting
      habeas relief. Dkt 1.
           Rhodes is ORDERED to file a notice by June 8, 2020 as to
      whether he elects to convert his petition for a writ of habeas corpus
      to an action pursuant to 42 USC § 1983, subject to all rules and
      law attendant to such actions. Otherwise, his petition will be
      dismissed without prejudice.
           SO ORDERED.
           Signed on May 8, 2020, at Houston, Texas.

                                    ________________________
                                    Hon. Charles Eskridge
                                    United States District Judge




                                          4
